Citation Nr: 1817922	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a disability manifested by chest pains.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a right thigh disability.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for right flank pain.

7.  Entitlement to service connection for pseudofolliculitis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a right hip disability.

10.  Entitlement to service connection for vertigo.

11.  Entitlement to an initial disability rating in excess of 20 percent for a left shoulder strain.  

12.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the left leg.

13.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.

14.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.  

15.  Entitlement to an increased disability rating for hemorrhoids, rated at 10 percent prior to April 21, 2015, and at 20 percent thereafter.  

16.  Entitlement to a disability rating in excess of 10 percent for mechanical low back pain.

17.  Entitlement to an increased disability rating for migraine headaches, rated at 10 percent prior to April 21, 2015, and at 50 percent thereafter.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to October 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in April 2015.  At that time, the Board provided a comprehensive summary of the procedural history of the Veteran's claims.  As the Veteran's claims must again be remanded, only the most pertinent history is discussed below.  

Following the Board's April 2015 remand, VA granted service connection for the Veteran's bilateral hearing loss, tinnitus, bilateral heel disability, cervical spine disability, traumatic brain injury, and psychiatric disorder in an October 2015 rating decision.  VA subsequently granted service connection for cervical radiculopathy of the right upper extremity (a disability claimed as right hand numbness) in a November 2016 rating decision.  As the Veteran has not appealed the disability ratings or the effective dates assigned to these now service-connected disabilities, the grant of service connection for each is considered a complete grant of benefits sought on appeal.  Thus, these issues are no longer before the Board.  As a result of these actions, the Veteran is now in receipt of a 100 percent rating over the course of the entire period on appeal here.  

Additionally, in an April 2016 rating decision, VA increased the Veteran's rating for his hemorrhoids to 20 percent, effective April 21, 2015; it increased the Veteran's rating for his left shoulder strain to 20 percent, effective November 9, 2009; and it increased the Veteran's rating for his migraines to 50 percent, effective April 21, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While the Board regrets the additional delay, for various reasons, the remaining claims on appeal must be remanded before the Board can issue a final decision on these matters.

First, with respect to all of the Veteran's claims, in April 2016, the Veteran's outside counsel wrote VA and requested all medical records in its possession in support of a claim for Social Security disability benefits.  VA has a duty to obtain all records in the possession of a federal agency, to include records from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2017).  As this correspondence indicates the Veteran has filed a claim with SSA, on remand, VA must attempt to obtain any records from SSA regarding the Veteran's claim for SSA disability benefits.  

Next, with respect to the Veteran's claim for service connection for hypertension, in its April 2015 remand, the Board directed that the Veteran undergo a VA examination to determine the nature and etiology of his claimed hypertension.  A review of the claims file shows that the Veteran underwent that examination in June 2015.  The opinion offered, however, is inadequate.  The examiner there determined that the Veteran's hypertension was less likely as not related to his active service, noting that he "could not find elevated blood pressures during active duty or within one year of discharge."  This single sentence, unenhanced by any commentary or analysis, is the whole of the examiner's opinion.  A new opinion is needed.  

With respect to the Veteran's claims for increased ratings for his left shoulder, bilateral knees, and low back disabilities, since the time of the Board's April 2015 remand, significant new case law has clarified the requirements a VA examination of a joint disability must meet to be considered adequate for purposes of informing a rating assignment.  The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the Veteran has undergone VA examinations germane to each of these claims, these examination reports do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weightbearing and nonweight-bearing. These examination reports are thus inadequate for rating purposes, and new examinations are required.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession. A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Obtain and associate with the claims file any updated VA treatment records from August 2016 to the present.

3.  After completing the development requested in items 1 and 2, obtain an opinion as to the etiology of the Veteran's claimed hypertension from an appropriate examiner.  The entire claims file must be reviewed prior to offering the opinion.  If the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.  

Regardless of whether an examination is performed, the examiner is to answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during or it otherwise related to his active service?  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the development requested in items 1 and 2, schedule the Veteran for appropriate examinations to determine the current severity of his service-connected left shoulder, bilateral knee, and low back disabilities.  

In completing this examination, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a)  The examiner should conduct joint testing for the Veteran's shoulders, knees, and back, including range of motion testing in degrees on active motion and passive motion.  If any indicated testing cannot be completed, then the examiner must specifically indicate why such testing cannot be done.

b)  In reporting the results of such joint testing, the examiner is asked to please identify any objective evidence of pain during active and passive motion, and the degree at which pain begins.  The examiner should identify whether there is pain on weight-bearing or nonweight-bearing.  Any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should specify the degree of additional functional loss / motion loss due to pain, to include during flare-ups, or state why it is not feasible to provide such information, as required for an adequate examination.

c)  The examiner should consider the Veteran's reports of any flare-ups of joint impairment and describe any related functional loss in terms of additional range of motion loss. If unable to do so, the examiner must indicate why. 

d)  The examiner should review the prior VA examination reports of record.  The examiner should comment, if possible to do so without resorting to mere speculation, as to whether measurements for pain on active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for these prior VA examinations. (This attempt to consider retrospective findings is to ensure compliance with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).)  If it is not possible to provide such opinions/estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the development requested above is completed, review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues remaining on appeal.  If any claim on appeal remains denied, the Veteran should be furnished an appropriate SSOC and afforded opportunity to respond. This case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


